Title: Editorial Note on the Consular Convention between France and the United States, 29 July 1784
From: 
To: 


The consular convention that Franklin and Vergennes signed on July 29, 1784, was based on the draft they had agreed to the previous December. Castries had initially objected to aspects of that draft convention, but his opposition had subsided by mid-February. There matters lay until May 31, when Franklin, prompted by the American consul, Thomas Barclay, wrote Vergennes that he was eager to sign the articles if there should be no further objections. Vergennes sent a translation of Franklin’s letter to Castries, asking for his views; the latter replied that as Vergennes had supplied no new information, he himself had nothing further to say. When and by whom the changes to the convention described below were introduced is not known. On July 6, Franklin directed his grandson Temple to inquire about the convention during that day’s meeting of foreign ministers at Versailles; the answer came back that the convention was being prepared. On July 29, Franklin himself made the journey to Versailles.

It may have been the first time he had traveled to court since the day the peace treaty was signed.
The final convention differed from the draft in only a few ways. The wording of Articles 4 and 6 was slightly modified. Article 3 was amended to give vice-consuls as well as consuls the power to appoint agents. Article 8 was revised in two respects. Consuls and vice-consuls were permitted to submit to the courts acts and declarations in assessing damages to cargoes in which both French subjects and American citizens had an interest. Moreover, the right to appoint arbitrators in cases in which only one of the parties had an interest was expanded to include consular agents as well as consuls and vice-consuls.
For reasons unknown to Franklin, or to us, the copy of the convention that was initially sent to Congress never arrived. This became clear the following February, when the minister plenipotentiary received a congressional resolution dated December 14, 1784, ordering him not to sign the consular convention if he had not yet done so, and to await further orders. He immediately dispatched a duplicate of the signed convention, puzzled as to why two years of negotiations were being nullified. As he would learn much later, it was John Jay who had written the resolution and Jay who, as secretary for foreign affairs, analyzed the convention when the duplicate arrived. Jay’s report, dated July 4, 1785, objected to many of the articles and accused Franklin of having deviated from his instructions.
While it was clear that Congress would not ratify the convention after Jay’s report, it took Congress over a year to formally approve that report and order Jay to send new instructions to Thomas

Jefferson. On November 14, 1788, Jefferson and Foreign Minister Montmorin signed a much revised consular convention. The U.S. Senate ratified it the following year, just as the turmoil of the revolution in France began to render the convention obsolete.
